
	
		II
		111th CONGRESS
		1st Session
		S. 1093
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for increasing motor vehicle fuel efficiency, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Oil Independence, Limiting
			 Subsidies, and Accelerating Vehicle Efficiency Act or the
			 OILSAVE
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Tax credit for
			 fuel-efficient motor vehicles
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 (relating to other credits) is amended by
			 inserting after section 30D the following new section:
				
					30E.Fuel-efficient
				motor vehicle credit
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new qualified fuel-efficient
				motor vehicle placed in service by the taxpayer during the taxable year.
							(2)Credit
				amountWith respect to each new qualified fuel-efficient motor
				vehicle, the amount determined under this paragraph shall be equal to—
								(A)in the case of
				any vehicle manufactured in model year 2011, the applicable amount determined
				in accordance with the table contained in paragraph (3), and
								(B)in the case of
				any passenger automobile or non-passenger automobile manufactured in a model
				year after 2011, the lesser of—
									(i)the sum
				of—
										(I)$900, plus
										(II)$100 for each
				whole mile per gallon in excess of 110 percent of the respective industry-wide
				average fuel economy standard for such model year for all passenger automobiles
				and all non-passenger automobiles, or
										(ii)$2,500.
									(3)Applicable
				amountFor purposes of paragraph (2)(A), the applicable amount
				shall be determined as follows:
								(A)In the case of a
				passenger automobile which achieves:
									
										
											
												The fuel economy of:The applicable amount
						is:
												
											
											
												At least 33.2 but less than
						34.2$900
												
												At least 34.2 but less than
						35.2$1,000
												
												At least 35.2 but less than
						36.2$1,100
												
												At least 36.2 but less than
						37.2$1,200
												
												At least 37.2 but less than
						38.2$1,300
												
												At least 38.2 but less than
						39.2 $1,400
												
												At least 39.2 but less than
						40.2$1,500
												
												At least 40.2 but less than
						41.2$1,600
												
												At least 41.2 but less than
						42.2$1,700
												
												At least 42.2 but less than
						43.2$1,800
												
												At least 43.2 but less than
						44.2$1,900
												
												At least 44.2 but less than
						45.2$2,000
												
												At least 45.2 but less than
						46.2$2,100
												
												At least 46.2 but less than
						47.2$2,200
												
												At least 47.2 but less than
						48.2$2,300
												
												At least 48.2 but less than
						49.2$2,400
												
												At least 49.2$2,500.
												
											
										
									
								(B)In the case of a
				non-passenger automobile which achieves:
									
										
											
												The fuel economy of:The applicable amount is:
												
											
											
												At least 26.5 but less than
						27.5$900
												
												At least 27.5 but less than
						28.5$1,000
												
												At least 28.5 but less than
						29.5$1,100
												
												At least 29.5 but less than
						30.5$1,200
												
												At least 30.5 but less than
						31.5$1,300
												
												At least 31.5 but less than
						32.5$1,400
												
												At least 32.5 but less than
						33.5$1,500
												
												At least 33.5 but less than
						34.5$1,600
												
												At least 34.5 but less than
						35.5$1,700
												
												At least 35.5 but less than
						36.5$1,800
												
												At least 36.5 but less than
						37.5$1,900
												
												At least 37.5 but less than
						38.5$2,000
												
												At least 38.5 but less than
						39.5$2,100
												
												At least 39.5 but less than
						40.5$2,200
												
												At least 40.5 but less than
						41.5$2,300
												
												At least 41.5 but less than
						42.5$2,400
												
												At least 42.5$2,500.
												
											
										
									
								(b)New qualified
				fuel-efficient motor vehicleFor purposes of this section, the
				term new qualified fuel-efficient motor vehicle means a passenger
				automobile or non-passenger automobile—
							(1)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
							(2)which—
								(A)in the case of a
				passenger automobile, achieves a fuel economy of not less than 110 percent of
				the industry-wide average fuel economy standard for the model year for all
				passenger automobiles, and
								(B)in the case of a
				non-passenger automobile, achieves a fuel economy of not less than 110 percent
				of the industry-wide average fuel economy standard for the model year for all
				non-passenger automobiles,
								(3)which has a gross vehicle weight rating of
				less than 14,000 pounds,
							(4)the original use
				of which commences with the taxpayer,
							(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
							(6)which is made by
				a manufacturer during the period beginning with model year 2011 and ending with
				model year 2020.
							(c)Application
				with other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year (determined after application of paragraph (1)) shall not
				exceed the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, and 30D) and section 27 for the taxable year.
									(d)Other
				definitionsFor purposes of this section—
							(1)ManufacturerThe term manufacturer has the
				meaning given such term in regulations prescribed by the Administrator of the
				Environmental Protection Agency for purposes of the administration of title II
				of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(2)Model
				yearThe term model year has the meaning given such
				term under section 32901(a) of such title 49.
							(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
							(4)Fuel economy;
				average fuel economy standardThe terms fuel economy
				and average fuel economy standard have the meanings given such
				terms under section 32901 of such title 49.
							(e)Special
				rules
							(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
							(2)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified fuel-efficient motor vehicle shall be
				reduced by the amount of credit allowed under subsection (a) for such
				vehicle.
							(3)Credit May Be
				Transferred
								(A)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified fuel-efficient motor vehicle, transfer any credit allowable under
				subsection (a) to any person who is in the trade or business of selling new
				qualified fuel-efficient motor vehicles, but only if such person clearly
				discloses to such taxpayer, through the use of a window sticker attached to the
				new qualified fuel-efficient vehicle—
									(i)the amount of any
				credit allowable under subsection (a) with respect to such vehicle (determined
				without regard to subsection (c)), and
									(ii)a notification
				that the taxpayer will not be eligible for any credit under section 30, 30B, or
				30D with respect to such vehicle unless the taxpayer elects not to have this
				section apply with respect to such vehicle.
									(B)Consent
				required for revocationAny transfer under subparagraph (A) may
				be revoked only with the consent of the Secretary.
								(C)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any credit
				described in subparagraph (A) is claimed once and not retransferred by a
				transferee.
								(4)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
							(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(6)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
							(7)Interaction with
				air quality and motor vehicle safety standardsA motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
								(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
								(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
								(f)TerminationThis section shall not apply to property
				placed in service after December 31,
				2020.
						.
			(b)Credit allowed
			 against alternative minimum tax
				(1)Business
			 creditSection 38(c)(4)(B) is amended by redesignating clauses
			 (i) through (viii) as clauses (ii) through (ix), respectively, and by inserting
			 before clause (ii) (as so redesignated) the following new clause:
					
						(i)the credit
				determined under section
				30E,
						.
				(2)Personal
			 credit
					(A)Section
			 24(b)(3)(B) is amended by striking and 30D and inserting
			 30D, and 30E.
					(B)Section
			 25(e)(1)(C)(ii) is amended by inserting 30E, after
			 30D,.
					(C)Section 25B(g)(2) is amended by striking
			 and 30D and inserting 30D, and 30E.
					(D)Section 26(a)(1) is amended by striking
			  and 30D and inserting 30D, and 30E.
					(E)Section 904(i) is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(c)Conforming
			 amendments
				(1)Section 38(a) is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
					
						(36)the portion of
				the new qualified fuel-efficient motor vehicle credit to which section
				30E(c)(1)
				applies.
						.
				(2)Section 1016(a)
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent
				provided in section
				30E(e)(1).
						.
				(3)Section 6501(m)
			 is amended by inserting 30E(e)(6), after
			 30D(e)(4),.
				(4)The table of
			 section for subpart C of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 30D the following new item:
					
						
							Sec. 30E. Fuel-efficient motor vehicle
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			3.Credit for fuel
			 savings components for certain vehicles
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business-related credits) is amended by adding at the end the
			 following new section:
				
					45R.Credit for fuel
				savings components for certain vehicles
						(a)General
				RuleFor purposes of section 38, the fuel savings tax credit
				determined under this section for the taxable year is an amount equal to the
				applicable percentage of the amount paid or incurred for 1 or more qualifying
				fuel savings components placed in service on a qualifying vehicle by the
				taxpayer during the taxable year.
						(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is equal to the sum of—
							(1)5 percent,
				plus
							(2)5 percentage
				points (not to exceed 45 percentage points), for each percent in excess of 2
				percent by which the fuel economy achieved by the qualifying vehicle with 1 or
				more qualifying fuel savings components exceeds such qualifying vehicle without
				such component or components.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualifying fuel
				savings componentThe term qualifying fuel savings
				component means any device or system of devices that—
								(A)is installed on a
				qualifying vehicle,
								(B)is designed to
				increase the fuel economy of such vehicle by at least 2 percent, the amount of
				such increase to be verified by the Administrator of the Environmental
				Protection Agency under the SmartWay Transport Partnership,
								(C)the original use
				of which commences with the taxpayer,
								(D)is acquired for
				use by the taxpayer and not for resale, and
								(E)has not been taken
				into account for purposes of determining the credit under this section for any
				preceding taxable year with respect to such qualifying vehicle.
								(2)Qualifying
				vehicleThe term qualifying vehicle means any
				vehicle subject to transportation fuels regulations under the Clean Air
				Act.
							(3)Fuel
				economyThe term fuel economy has the meaning given
				such term under section 32901 of such title 49.
							(d)Special
				rules
							(1)No double
				benefit
								(A)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
								(B)Other
				deductions and creditsThe amount of any deduction or other
				credit allowable under this chapter for a qualifying vehicle shall be reduced
				by the amount of credit allowed under subsection (a) with respect to such
				vehicle.
								(2)Credit May Be
				Transferred
								(A)In
				generalA taxpayer may, in connection with the purchase of a
				qualifying fuel savings component, transfer any credit allowable under
				subsection (a) to any person who is in the trade or business of selling such
				components, but only if such person clearly discloses to such taxpayer, through
				the use of a sticker attached to the qualifying fuel savings component, the
				amount of any credit allowable under subsection (a) with respect to such
				component.
								(B)Consent
				required for revocationAny transfer under subparagraph (A) may
				be revoked only with the consent of the Secretary.
								(C)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any credit
				described in subparagraph (A) is claimed once and not retransferred by a
				transferee.
								(3)Election not to
				claim creditNo credit shall be allowed under subsection (a) for
				any component if the taxpayer elects to not have this section apply to such
				component.
							(e)TerminationThis section shall not apply to property
				placed in service after December 31,
				2020.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38
			 (relating to general business credit), as amended by this Act, is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus , and
			 by adding at the end the following new paragraph:
				
					(37)the fuel savings
				tax credit determined under section
				45R(a).
					.
			(c)Conforming
			 Amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 45Q the following new item:
					
						
							Sec. 45R. Credit for fuel savings
				components for certain vehicles and
				engines.
						
						.
				(2)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following:
					
						(39)in the case of a
				component with respect to which a credit was allowed under section 45R, to the
				extent provided in section
				45R(d)(1)(A).
						.
				(3)Section 6501(m),
			 as amended by this Act, is amended by inserting 45R(d)(3) after
			 45H(g).
				(d)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
			4.Increase in gas
			 guzzler tax
			(a)In
			 generalSubsection (a) of section 4064 (relating to gas guzzler
			 tax) is amended to read as follows:
				
					(a)Imposition of
				tax
						(1)In
				generalThere is hereby imposed on the sale by the manufacturer
				of each automobile a tax equal to—
							(A)in the case of
				any automobile manufactured in model year 2011, the applicable tax amount
				determined in accordance with the table contained in paragraph (2), and
							(B)in the case of
				any automobile manufactured in a model year after 2011, if the fuel economy of
				the model type in which such automobile falls is less than 80 percent of the
				industry-wide average fuel economy standard for such model year for all
				automobiles, an amount equal to the lesser of—
								(i)an amount based
				on each mile per gallon reduction below such 80 percent equal to_
									(I)$1,000 for the
				first mile per gallon reduction, or
									(II)an aggregate
				amount equal to 125 percent of the previous dollar amount for each additional
				mile per gallon reduction, or
									(ii)$22,737.
								For
				purposes of subparagraph (B), any fraction of a mile per gallon shall be
				rounded to the nearest mile per gallon and any fraction of a dollar shall be
				rounded to the nearest dollar.(2)Applicable tax
				amountFor purposes of paragraph (1)(A), the applicable tax
				amount shall be determined as follows:
							
								
									
										If the fuel economy of the model type in which the automobile
						falls is:The applicable tax amount is:
										
									
									
										At least 24.2$0
										
										At least 23.2 but less than
						24.2$1,000
										
										At least 22.2 but less than
						23.2$1,250
										
										At least 21.2 but less than
						22.2$1,563
										
										At least 20.2 but less than
						21.2$1,953
										
										At least 19.2 but less than
						20.2$2,441
										
										At least 18.2 but less than
						19.2$3,052
										
										At least 17.2 but less than
						18.2$3,815
										
										At least 16.2 but less than
						17.2$4,768
										
										At least 15.2 but less than
						16.2$5,960
										
										At least 14.2 but less than
						15.2$7,451
										
										At least 13.2 but less than
						14.2$9,313
										
										At least 12.2 but less than
						13.2$11,642
										
										At least 11.2 but less than
						12.2$14,552
										
										At least 10.2 but less than
						11.2$18,190
										
										Less than 10.2$22,737.
										
									
								
						.
			(b)DefinitionSection
			 4064(b) (relating to definitions) is amended by adding at the end the following
			 new paragraph:
				
					(8)Average fuel
				economy standardThe term average fuel economy
				standard has the meaning given such term under section 32901 of title
				49, United States
				Code.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 after December 31, 2009.
			5.Increase in
			 manufacturer CAFE penalties
			(a)In
			 generalSection 32912 of title 49, United States Code, is
			 amended—
				(1)by striking
			 $5 in subsection (b) and inserting $50,
			 and
				(2)by striking
			 $10 in subsection (c)(1)(B) and inserting
			 $100.
				(b)Effective
			 dateThe amendments made by this section shall apply to model
			 years beginning after the date of the enactment of this Act.
			6.Deployment of
			 low-greenhouse gas and fuel-saving technologiesSection 756 of the Energy Policy Act of 2005
			 (42 U.S.C. 16104) is amended—
			(1)by striking the section heading and all
			 that follows through the end of subsection (b) and inserting the
			 following:
				
					756.Deployment of low-greenhouse gas and
				fuel-saving technologies
						(a)DefinitionsIn
				this section:
							(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
							(2)Advanced truck
				stop electrification systemThe term advanced truck stop
				electrification system means a stationary system that delivers heat, air
				conditioning, electricity, or communications, and is capable of providing
				verifiable and auditable evidence of use of those services, to a heavy-duty
				vehicle and any occupants of the heavy-duty vehicle with, or for delivery, of
				those services.
							(3)Auxiliary power
				unitThe term auxiliary power unit means an
				integrated system that—
								(A)provides heat,
				air conditioning, engine warming, or electricity to components on a heavy-duty
				vehicle; and
								(B)is certified by
				the Administrator under part 89 of title 40, Code of Federal Regulations (or
				any successor regulation), as meeting applicable emission standards.
								(4)Heavy-duty
				vehicleThe term heavy-duty vehicle means a vehicle
				that has a gross vehicle weight rating greater than 8,500 pounds.
							(5)Idle reduction
				technologyThe term idle reduction technology means
				an advanced truck stop electrification system, auxiliary power unit, or other
				technology that—
								(A)is used to reduce
				idling; and
								(B)allows for the
				main drive engine or auxiliary refrigeration engine to be shut down.
								(6)Long-duration
				idling
								(A)In
				generalThe term long-duration idling means the
				operation of a main drive engine or auxiliary refrigeration engine, for a
				period greater than 15 consecutive minutes, at a time at which the main drive
				engine is not engaged in gear.
								(B)ExclusionsThe
				term long-duration idling does not include the operation of a main
				drive engine or auxiliary refrigeration engine during a routine stoppage
				associated with traffic movement or congestion.
								(7)Low-greenhouse
				gas and fuel-saving technologyThe term low-greenhouse gas
				and fuel-saving technology means any device, system of devices,
				strategies, or equipment that—
								(A)reduces
				greenhouse gas emissions; or
								(B)improves fuel
				efficiency.
								(b)Low-greenhouse
				gas and fuel-saving technology deployment program
							(1)Establishment
								(A)In
				generalNot later than 90 days after the date of enactment of the
				OILSAVE Act, the Administrator,
				in consultation with the Secretary of Energy, shall implement, through the
				SmartWay Transport Partnership of the Environmental Protection Agency, a
				program to support deployment of low-greenhouse gas and fuel-saving
				technologies.
								(B)PriorityThe
				Administrator shall give priority to the deployment of low-greenhouse gas and
				fuel-saving technologies that meet SmartWay performance thresholds developed
				under paragraph (2)(B).
								(2)Technology
				designation and deploymentThe Administrator shall—
								(A)develop
				measurement protocols to evaluate the fuel consumption and greenhouse gas
				performance of transportation technologies, including technologies for
				passenger transport and goods movement;
								(B)develop SmartWay
				performance thresholds that can be used to certify, verify, or designate
				low-greenhouse gas and fuel-saving technologies that provide superior
				environmental performance for each mode of passenger transportation and goods
				movement; and
								(C)(i)publish a list of
				low-greenhouse gas and fuel-saving technologies;
									(ii)identify the greenhouse gas and
				fuel efficiency performance of each technology; and
									(iii)identify those technologies that
				meet the SmartWay performance thresholds developed under subparagraph
				(B).
									(3)Promotion and
				deployment of technologiesThe Administrator shall—
								(A)implement
				partnership and recognition programs to promote best practices and drive demand
				for fuel-efficient, low-greenhouse gas transportation performance;
								(B)promote the
				availability of and encourage the adoption of technologies that meet the
				SmartWay performance thresholds developed under paragraph (2)(B);
								(C)publicize the
				availability of financial incentives (such as Federal tax incentives, grants,
				and low-cost loans) for the deployment of low-greenhouse gas and fuel-saving
				technologies; and
								(D)deploy
				low-greenhouse gas and fuel-saving technologies through grant and loan
				programs.
								(4)Stakeholder
				consultation
								(A)In
				generalThe Administrator shall solicit the comments of
				interested parties prior to establishing a new or revising an existing SmartWay
				technology category, measurement protocol, or performance threshold.
								(B)NoticeOn
				adoption of a new or revised technology category, measurement protocol, or
				performance threshold, the Administrator shall publish a notice and explanation
				of any changes and, if appropriate, responses to comments submitted by
				interested parties.
								(5)Freight
				partnership
								(A)In
				generalThe Administrator shall implement, through the SmartWay
				Transport Partnership, a program with shippers and carriers of goods to promote
				fuel-efficient, low-greenhouse gas transportation.
								(B)AdministrationThe
				Administrator shall—
									(i)verify the
				greenhouse gas performance and fuel efficiency of participating freight
				carriers, including carriers involved in rail, trucking, marine, and other
				goods movement operations;
									(ii)publish a
				comprehensive greenhouse gas and fuel efficiency performance index of freight
				modes (including rail, trucking, marine, and other modes of transporting goods)
				and individual freight companies so that shippers can choose to deliver the
				goods of the shippers most efficiently with minimum greenhouse gas
				emissions;
									(iii)develop tools
				for—
										(I)freight carriers
				to calculate and improve the fuel efficiency and greenhouse gas performance of
				the carriers; and
										(II)shippers—
											(aa)to
				calculate the fuel and greenhouse gas impacts of moving the products of the
				shippers; and
											(bb)to
				evaluate the relative impacts from transporting the goods of the shippers by
				different modes and carriers; and
											(iv)recognize
				participating shipper and carrier companies that demonstrate advanced practices
				and achieve superior levels of fuel efficiency and greenhouse gas
				performance.
									(6)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this subsection $19,500,000 for each of fiscal years
				2010 through 2020.
							;
				and
			(2)by striking
			 subsection (d) and inserting the following:
				
					(d)Improving
				freight greenhouse gas performance databasesThe Secretary of
				Commerce, in consultation with the Administrator, shall—
						(1)(A)define and collect data
				on the physical and operational characteristics of the truck fleet of the
				United States, with special emphasis on data relating to fuel efficiency and
				greenhouse gas performance to provide data for the performance index published
				under subsection (b)(5)(B)(ii); and
							(B)publish the data described in
				subparagraph (A) through the Vehicle Inventory and Use Survey as soon as
				practicable after the date of enactment of the
				OILSAVE Act, and at least every
				5 years thereafter, as part of the economic census required under title 13,
				United States Code; and
							(2)define, collect,
				and publish data for other modes of goods transport (including rail and
				marine), as necessary.
						(e)ReportNot
				later than 18 months after the date on which funds are initially awarded under
				this section and on a biennial basis thereafter, the Administrator shall submit
				to Congress a report containing a description of—
						(1)actions taken to
				implement the low-greenhouse gas and fuel-saving technology deployment program
				established under subsection (b), including—
							(A)the measurement
				protocols;
							(B)the SmartWay
				performance thresholds; and
							(C)a list of
				low-greenhouse gas and fuel-saving technologies; and
							(2)estimated
				greenhouse gas emissions and fuel savings from the
				program.
						.
			
